                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                      Case No.

 ONE SMITH & WESSON M&P 9 SHIELD
 PISTOL BEARING SERIAL NUMBER HRS0693,

 ONE CENTURY ARMS C39 PISTOL BEARING
 SERIAL NUMBER C39P0398,

 ONE SIG SAUER (SIGARMS) P250 PISTOL
 BEARING SERIAL NUMBER EAK000693,

 ONE RUGER P89 PISTOL BEARING SERIAL
 NUMBER 31259216,

 ONE ANDERSON MANUFACTURING AM-15
 RIFLE BEARING SERIAL NUMBER 045F12, and

 ONE ISRAEL WEAPON INDUSTRIES-IWI
 (ISRAEL MILITARY INDUSTRIES-IMI) UZI
 PISTOL BEARING SERIAL NUMBER UP06736,

                       Defendants.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:




          Case 2:18-cv-01872-JPS Filed 11/28/18 Page 1 of 8 Document 1
                                      Nature of the Action

       1.      This is a civil action to forfeit properties to the United States of America, under

18 U.S.C. § 924(d), for violations of 18 U.S.C. § 922(g)(3).

                                    The Defendants In Rem

       2.      The defendant Smith & Wesson M&P 9 Shield pistol bearing serial number

HRS0693 was seized on or about July 10, 2018, from Jonathan Battles at or near 1XX W.

Randolph Street, Milwaukee, Wisconsin.

       3.      The defendant Century Arms C39 pistol bearing serial number C39P0398 was

seized on or about July 10, 2018, from Jonathan Battles at or near 1XX W. Randolph Street,

Milwaukee, Wisconsin.

       4.      The defendant SIG Sauer (SIGARMS) P250 pistol bearing serial number

EAK000693 was seized on or about July 10, 2018, from Jonathan Battles at or near 1XX W.

Randolph Street, Milwaukee, Wisconsin.

       5.      The defendant Ruger P89 pistol bearing serial number 31259216 was seized on or

about July 10, 2018, from Jonathan Battles at or near 1XX W. Randolph Street, Milwaukee,

Wisconsin.

       6.      The defendant Anderson Manufacturing AM-15 rifle bearing serial number

045F12 was seized on or about July 10, 2018, from Jonathan Battles at or near 1XX W.

Randolph Street, Milwaukee, Wisconsin.

       7.      The defendant Israel Weapon Industries-IWI (Israel Military Industries-IMI) Uzi

pistol bearing serial number UP06736 was seized on or about July 10, 2018, from Jonathan

Battles at or near 1XX W. Randolph Street, Milwaukee, Wisconsin.

       8.      The six defendant firearms are presently in the custody of the Bureau of Alcohol,

Tobacco, Firearms and Explosives (“ATF”) in Milwaukee, Wisconsin.

                                                 2

            Case 2:18-cv-01872-JPS Filed 11/28/18 Page 2 of 8 Document 1
                                      Jurisdiction and Venue

       9.       This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       10.      This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

§ 1355(b).

       11.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1) because acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       12.      Under 18 U.S.C. § 922(g)(3), it is unlawful for any person who is an unlawful

user of or addicted to any controlled substance to possess any firearm.

       13.      The six defendant firearms are subject to forfeiture to the United States of

America under 18 U.S.C. § 924(d) because they were involved in the violation of 18 U.S.C.

§ 922(g)(3).

                                                Facts

       14.      Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

       15.      Morphine is a Schedule II controlled substance under 21 U.S.C. § 812.

Execution of search warrant at Jonathan Battles’ residence on July 10, 2018

       16.      On or about July 10, 2018, Milwaukee Police Department (“MPD”) detectives

and ATF agents executed a search warrant at the residence of Jonathan Battles, 1XX W.

Randolph Street, Milwaukee, Wisconsin (the “Randolph Street residence”).

       17.      Jonathan Battles and his two minor children were present during execution of the

search warrant.



                                                   3

             Case 2:18-cv-01872-JPS Filed 11/28/18 Page 3 of 8 Document 1
        18.      Below are some of the items inside the Randolph Street residence on July 10,

2018.

                 A.     In the living room was an unlabeled bottle containing approximately
                        2.82 grams of Morphine pills.

                 B.     In the northeast bedroom were the following:

                           i.   The defendant Century Arms C39 pistol bearing serial number
                                C39P0398.

                          ii.   A baggie containing 0.12 grams of marijuana.

                 C.     In the kitchen were the following:

                           i.   The defendant Smith & Wesson M&P 9 Shield pistol bearing serial
                                number HRS0693.

                          ii.   The defendant Anderson Manufacturing AM-15 rifle bearing serial
                                number 045F12.

                         iii.   The defendant SIG Sauer (SIGARMS) P250 pistol bearing serial
                                number EAK000693.

                         iv.    The defendant Ruger P89 pistol bearing serial number 31259216.

                          v.    The defendant Israel Weapon Industries-IWI (Israel Military
                                Industries-IMI) Uzi pistol bearing serial number UP06736.

                         vi.    A digital scale.

July 10, 2018 mirandized recorded statement by Jonathan Battles

        19.      On July 10, 2018, at approximately 6:15 p.m., an MPD detective and an ATF

agent conducted a custodial interview of Jonathan Battles (the “Interview”).

        20.      The Interview was audio and video recorded.

        21.      Prior to conducting the Interview, the MPD detective read Jonathan Battles his

Constitutional Miranda Rights. Mr. Battles stated that he understood each of his rights and that

he was willing to speak with the MPD detective and ATF agent.



                                                   4

              Case 2:18-cv-01872-JPS Filed 11/28/18 Page 4 of 8 Document 1
22.      During the Interview, Jonathan Battles (“Battles”) admitted the following:

         A.     Battles smoked weed (marijuana) last night.

         B.     Battles smokes weed (marijuana) every day.

         C.     Battles smokes maybe one or two grams of weed (marijuana) per day.

         D.     Battles, currently age 37, first started smoking weed (marijuana) in high
                school.

         E.     In around 2012, 2013, or 2014, Battles had grown two marijuana plants in
                his residence because he was tired of trying to find someone that would
                sell marijuana to him. But after a house fire, the marijuana plants had
                been discovered by law enforcement and Battles stopped growing
                marijuana.

         F.     All six of the defendant firearms found at the Randolph Street residence
                are his guns.

                   i.   Battles purchased the defendant SIG Sauer (SIGARMS) P250
                        pistol bearing serial number EAK000693 about one or two months
                        ago from an unknown individual.

                  ii.   Battles purchased the defendant Israel Weapon Industries-IWI
                        (Israel Military Industries-IMI) Uzi pistol bearing serial number
                        UP06736 about six or seven months ago from an unknown
                        individual in the neighborhood.

                 iii.   Battles purchased the defendant Ruger P89 pistol bearing serial
                        number 31259216 about one year ago “off the street” from an
                        unknown individual.

                 iv.    Battles purchased the defendant Smith & Wesson M&P 9 Shield
                        pistol bearing serial number HRS0693 about one year ago from an
                        unknown individual in the neighborhood.

                  v.    Battles purchased the defendant Anderson Manufacturing AM-15
                        rifle bearing serial number 045F12 about two years ago from an
                        unknown individual.

                 vi.    Battles purchased the defendant Century Arms C39 pistol bearing
                        serial number C39P0398 (Battles referred to as the “Draco”) about
                        three years ago from Gander Mountain.




                                          5

      Case 2:18-cv-01872-JPS Filed 11/28/18 Page 5 of 8 Document 1
       23.      As a person who is an unlawful user of a controlled substance, Jonathan Battles is

prohibited from possessing firearms under 18 U.S.C. § 922(g)(3).

       24.      The six defendant firearms are subject to forfeiture to the United States of

America under 18 U.S.C. § 924(d) because they were involved in the violation of 18 U.S.C.

§ 922(g)(3).

                             Administrative Forfeiture Proceedings

       25.      On or about August 23, 2018, ATF commenced administrative forfeiture

proceedings against the six defendant firearms.

       26.      On or about September 2, 2018, Jonathan Battles filed a claim to the six

defendant firearms with ATF in the administrative forfeiture proceedings.

                                   Warrant for Arrest In Rem

       27.      Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the six defendant firearms pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       28.      The plaintiff alleges and incorporates by reference the paragraphs above.

       29.      By the foregoing and other acts, the six defendant firearms were involved in the

violation of 18 U.S.C. § 922(g)(3).

       30.      The six defendant firearms are therefore subject to forfeiture to the United States

of America under 18 U.S.C. § 924(d).

       WHEREFORE, the United States of America prays that a warrant of arrest for the six

defendant firearms be issued; that due notice be given to all interested parties to appear and show

cause why the forfeiture should not be decreed; that judgment declare the six defendant firearms

to be condemned and forfeited to the United States of America for disposition according to law;

                                                  6

             Case 2:18-cv-01872-JPS Filed 11/28/18 Page 6 of 8 Document 1
and that the United States of America be granted such other and further relief as this Court may

deem just and equitable, together with the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 28th day of November, 2018.

                                             Respectfully submitted,

                                             MATTHEW D. KRUEGER
                                             United States Attorney

                                     By:
                                              s/SCOTT J. CAMPBELL
                                             SCOTT J. CAMPBELL
                                             Assistant United States Attorney
                                             Scott J. Campbell Bar Number: 1017721
                                             Attorney for Plaintiff
                                             Office of the United States Attorney
                                             Eastern District of Wisconsin
                                             517 East Wisconsin Avenue, Room 530
                                             Milwaukee, Wisconsin 53202
                                             Telephone: (414) 297-1700
                                             Fax: (414) 297-1738
                                             E-Mail: scott.campbell@usdoj.gov




                                                7

          Case 2:18-cv-01872-JPS Filed 11/28/18 Page 7 of 8 Document 1
                                           Verification

       I, Richard E. Connors, III, hereby verify and declare under penalty of perjury that I am a

Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives in Milwaukee,

Wisconsin, that I have read the foregoing Verified Complaint for Civil Forfeiture in rem and

know the contents thereof, and that the factual matters contained in paragraphs 14 through 24 of

the Verified Complaint are true to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 11/27/18                               s/RICHARD E. CONNORS, III
                                             Richard E. Connors, III
                                             Special Agent
                                             Bureau of Alcohol, Tobacco, Firearms, and Explosives




                                                 8

          Case 2:18-cv-01872-JPS Filed 11/28/18 Page 8 of 8 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                              ONE SMITH & WESSON M&P 9 SHIELD PISTOL BEARING
     UNITED STATES OF AMERICA                                                                                 SERIAL NUMBER HRS0693, ET AL.

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     18 USC § 924(d)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

11/28/2018                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                        Case 2:18-cv-01872-JPS
                                      AM O U N T          APPLY IN GFiled
                                                                    IFP   11/28/18 Page
                                                                                     JU D G1
                                                                                           E of 1 Document
                                                                                                        M AG1-1
                                                                                                            . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                       Case No.

 ONE SMITH & WESSON M&P 9 SHIELD
 PISTOL BEARING SERIAL NUMBER HRS0693,

 ONE CENTURY ARMS C39 PISTOL BEARING
 SERIAL NUMBER C39P0398,

 ONE SIG SAUER (SIGARMS) P250 PISTOL
 BEARING SERIAL NUMBER EAK000693,

 ONE RUGER P89 PISTOL BEARING SERIAL
 NUMBER 31259216,

 ONE ANDERSON MANUFACTURING AM-15
 RIFLE BEARING SERIAL NUMBER 045F12, and

 ONE ISRAEL WEAPON INDUSTRIES-IWI
 (ISRAEL MILITARY INDUSTRIES-IMI) UZI
 PISTOL BEARING SERIAL NUMBER UP06736,

                        Defendants.


                             WARRANT FOR ARREST IN REM


       To:     THE BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 28th day of

November, 2018, by the United States Attorney for the Eastern District of Wisconsin, which

seeks the forfeiture of the above-named defendant properties under Title 18, United States Code,

Section 924(d), and which prays that process issue to enforce the forfeiture and to give notice to




         Case 2:18-cv-01872-JPS Filed 11/28/18 Page 1 of 3 Document 1-2
all interested parties to appear before the court and show cause why the forfeiture should not be

decreed; and due proceedings being had, that the defendant properties be condemned and

forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

properties listed below, which were seized on or about July 10, 2018, from Jonathan Battles at or

near 1XX W. Randolph Street, Milwaukee, Wisconsin, and which are presently in the custody of

the Bureau of Alcohol, Tobacco, Firearms, and Explosives in Milwaukee, Wisconsin, in the

Eastern District of Wisconsin, and to detain the same until further order of this Court.

       A.       One Smith & Wesson M&P 9 Shield pistol bearing serial number HRS0693,

       B.       One Century Arms C39 pistol bearing serial number C39P0398,

       C.       One SIG Sauer (SIGARMS) P250 pistol bearing serial number EAK000693,

       D.       One Ruger P89 pistol bearing serial number 31259216,

       E.       One Anderson Manufacturing AM-15 rifle bearing serial number 045F12, and

       F.       One Israel Weapon Industries-IWI (Israel Military Industries-IMI) Uzi pistol
                bearing serial number UP06736.


       Dated this        day of                         , 2018, at Milwaukee, Wisconsin.

                                      STEPHEN C. DRIES
                                      Clerk of Court

                              By:

                                      Deputy Clerk




                                                 2


            Case 2:18-cv-01872-JPS Filed 11/28/18 Page 2 of 3 Document 1-2
                                            Return

        This warrant was received and executed with the arrest of the above-named defendants.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                               3


         Case 2:18-cv-01872-JPS Filed 11/28/18 Page 3 of 3 Document 1-2
